Citation Nr: 1233825	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability to include depression, an adjustment disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision that, in pertinent part, denied service connection for a psychiatric disability.  The Veteran timely appealed.

In a March 2009 decision, the Board, in pertinent part, denied service connection for a psychiatric disability.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Joint Motion for Partial Remand, the parties moved to vacate the Board decision pertaining to the issue of service connection for a psychiatric disability; and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In May 2011 and in October 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a major depressive disorder had its onset in service.


CONCLUSION OF LAW

A major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating her claim.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in September 1986 revealed no defects.

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that a psychiatric disability had its onset during active service.  She stated that she had several breakdowns in active service-specifically to include that a plane she was flying on in 1987 was struck by lightning, and she hid in the bathroom and cried; that, during a party at a friend's house, she was raped by her chief petty officer; and that she later was interrogated about the rape by a group of 20 men, one of whom was the alleged rapist.  She was later diagnosed with an adjustment disorder, PTSD, and a major depressive disorder.  The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 
 
As a preliminary matter, the Board notes that the Veteran's claim for service connection for PTSD also was denied in March 2009 on the basis that the evidence of record failed to corroborate the occurrence of any claimed in-service stressors.  This matter was dismissed by the Court in May 2010.

Service treatment records show that the Veteran was evaluated for suicidal ideation in August 1987.  At that time she reported a number of significant personal losses recently-including the death of her infant daughter in December 1984, the death of her grandmother two weeks ago, and present notification that the infant child of a good friend was hospitalized with a serious illness.  The Veteran also described recent interpersonal conflict at work, and feeling "worthless like there's nothing to live for."  The Veteran reported doing well in school, until the death of her daughter; and then she did poorly, finally dropping out.  She endorsed feeling angry for most of her life.  The Veteran gave a history of one suicidal gesture two years earlier, when she ingested "50 Valiums" and was treated in the Emergency Room.  The Veteran denied prior psychiatric treatment, although she was treated by a social worker for family services.

Examination in August 1987 revealed that the Veteran was alert and fully oriented, and in moderate psychiatric distress.  Her mood was dysthymic with constricted affect.  There was no evidence of thought or perceptual disorder.  Her memory and cognition were intact.  Her judgment and insight were influenced by mood.  The Axis I diagnosis was adjustment disorder with depressed mood; the Axis II disorder was borderline personality disorder in crisis.  The Veteran was admitted for psychiatric care.  During the hospitalization, the Veteran reported being sexually abused by her father at age 8 (no penetration); and was forcibly raped twice (ages 12 and 18) by a cousin and an uncle, respectively.  A psychiatric discharge summary completed by a nurse reflects that the Veteran had resolved the admitting symptoms of suicidal ideation at the time of hospital discharge in August 1987.  Service treatment records also include a diagnosis of personality disorder.

Correspondence from the Veteran's mother, received in August 2006, reflects that the Veteran had a complete nervous breakdown in active service, and that she was kept under 24-hour watch for her safety.  The Veteran's mother also reported that the Veteran was hospitalized again for several weeks, having blackouts and nervous disorders.  The Veteran's mother reported that the Veteran had no allergies or illnesses growing up, other than normal childhood illnesses.

VA treatment records, dated from August 2006, include Axis I clinical diagnoses of PTSD, chronic; and major depression.

A private psychological evaluation, dated in July 2007, revealed that the Veteran's mental content was unquestionably preoccupied with the sexual abuses that have occurred in her life.  The Veteran reported the sexual abuses prior to active service; and reported that she was raped and sodomized during active service.  She reported that she told her senior chief about the incident, but "nothing was ever done about it."  The examiner noted that the Veteran's affect and mood were simultaneously depressed and anxious.  Axis I diagnoses included PTSD, and an adjustment disorder with mixed anxiety and depression.  The examiner opined that there was very little, if any, symptomatology that would accommodate a diagnostic impression of "borderline personality disorder."  The examiner was able to distinguish the effects of earlier sexual abuses, from the rape and sodomy that occurred during active service; and opined that the Veteran's behavior was much more consistent with the classification of PTSD.

During an August 2007 VA examination, the Veteran reported that she had her "breakdown" approximately six months or so after the alleged rape.  The Axis I diagnosis was PTSD.  The examiner opined that the Veteran was exhibiting PTSD and depression that existed prior to active service; and opined that this was a continuation of the natural progression of PTSD.  The examiner concluded that the evidence was not consistent with a permanent aggravation of PTSD; and found no current diagnosis of depression.

VA treatment records, dated in June 2009, reveal that the Veteran's primary current problem was depression; and that the Veteran's depression apparently had been recurrent many years, and felt to meet criteria for major depression.  The Veteran also reported a longstanding history of PTSD from childhood sexual traumas.  The physician noted a prior diagnosis of borderline personality disorder, dating back to 1984.  Because the Veteran currently reported functioning well at work and at home, the physician opined that it was possible the symptoms have abated in the last 25 years.  Axis I diagnoses were major depressive disorder, recurrent, moderate; and PTSD, sexual trauma.  The Axis II diagnosis was borderline personality disorder by history.

Records show that the Veteran was hospitalized and treated for depression in September 2009.

Following the Board's May 2011 remand, the Veteran underwent a VA examination in June 2011 for purposes of determining the nature and etiology of her psychiatric disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner revealed that the Veteran was experiencing an exacerbation of anxiety and insomnia in the context of recent stressors.  The examiner indicated that the Veteran was handling the stressors well by employing coping skills and having regular psychotherapy appointments; and that she did not wish to change medication.  The examiner found no evidence of acute dangerousness; outpatient management was appropriate.  The Axis I diagnosis was major depressive disorder.  The examiner opined that it was less likely as not that the current major depressive disorder was caused by any in-service stressors, including the in-service sexual assault identified by the Veteran, or was otherwise related to service.  The examiner also opined that it was less likely as not that the major depressive disorder pre-existed active service.  In support of the opinions, the examiner reasoned that the Veteran's mood condition appeared based on current situational stressors.

Following the Board's October 2011 remand, the claims file was returned to the June 2011 examiner for an addendum report that addressed the etiology of each psychiatric disability identified in the record-to include the adjustment disorder noted in service treatment records, and the Veteran's current major depressive disorder.  In November 2011, the examiner again reviewed the claims file and noted the Veteran's medical history. 

Regarding the Veteran's major depressive disorder, the examiner opined that it is less likely as not that the current major depressive disorder was caused by or aggravated by any in-service stressors identified by the Veteran, or otherwise related to service.  In support of the opinion, the examiner reasoned that VA progress notes reveal that the Veteran has been doing well with a stable mood; and that there had been a recent exacerbation due to situational stressors.  Personal factors also indicated that the Veteran's current mood was based on situational stressors.

Regarding the Veteran's PTSD, the examiner opined that it is less likely as not that the current PTSD was caused by or aggravated by any in-service stressors identified by the Veteran, or otherwise related to service.  In support of the opinion, the examiner reasoned that the August 2007 VA examination report indicated that the Veteran had a history of being abused as a child; had been treated for mental health issues prior to active service; and that PTSD and depression were natural progression of the prior sexual abuse.  The examiner concurred with this evaluation, which was consistent with the June 2011 VA examination report.

Regarding the adjustment disorder, the examiner noted that this was not a current diagnosis; and that the August 2007 VA examination report had indicated that the adjustment disorder had "abated fully."

Regarding the personality disorder, the examiner noted that this was not a current diagnosis; and opined that it is less likely as not that the current borderline traits were caused by or aggravated by any in-service stressors identified by the Veteran, or otherwise related to service.  In support of the opinion, the examiner reasoned that personality disorders are typically found in late adolescence and early adulthood; and would have had their roots prior to military service. 

As to the likelihood that each identified psychiatric disability existed prior to the Veteran's active service, the examiner opined that it is at least as likely as not that the current major depressive disorder and PTSD pre-existed the Veteran's active service.  In support of the opinion, the examiner again referenced the August 2007 VA examination report that noted the Veteran's treatment for mental health issues prior to active service-even though her current major depressive disorder appeared to be based on situational factors.
 
In addition to opining that it is at least as likely as not that the Veteran's major depressive disorder and PTSD pre-existed the Veteran's active service, the examiner also opined in March 2012 that each of the disabilities was not aggravated by active service.  The examiner again referenced the August 2007 VA examination report, noting the Veteran's treatment for mental health issues prior to active service.

While the November 2011 and March 2012 addenda are more persuasive and give a more reasoned discussion for the opinions, the Board finds that the overall evidence does not clearly and unmistakably establish that the Veteran's psychiatric disability existed prior to service and was not aggravated during service, in order to rebut the presumption of soundness.  Here, the opinions in these addenda are based solely on the Veteran's statements, as reported at her previous VA examinations; and, in terms of aggravation, are somewhat contrary to the service treatment records and conclusory in nature.  Moreover, the evidence of record includes no diagnosis of psychiatric disability made prior to the Veteran's active service.  The opinion that the Veteran had a psychiatric disability prior to service, therefore, is not undebatable.  Under these circumstances, the Board finds that the presumption of soundness has not been rebutted.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addition, the Board finds that the November 2011 opinion regarding the etiology of the Veteran's major depressive disorder is not probative, primarily because the same examiner first found it less likely as not that the current major depressive disorder was caused by or otherwise related to the Veteran's active service, and had not pre-existed active service; and then later found it at least as likely as not that a major depressive disorder pre-existed the Veteran's active service, based on an earlier VA examination report.  No discussion or rationale was provided for changing the opinion.  

That notwithstanding, the Board does find the VA examiner's statements to reflect a continuity of symptomatology of a chronic major depressive disorder post-service.  Here, the evidence suggests that the Veteran was diagnosed with an adjustment disorder with depressed mood in service, and that she continued to exhibit a depressive disorder post-service.  As noted above, the Veteran is competent to testify on the severity or frequency of her anxiety and depression, and her descriptions are sufficiently credible.  The post-service continuity of symptomatology of depression is also consistent with complaints in service.  The evidence supports a finding of continuity of symptomatology of depression since service.  

Considering the nature of the disability, the Veteran's consistent lay statements of in-service depression and stress, the service treatment records, the post-service continuity of symptoms, and VA examination reports that reflect disability in service and a current diagnosis, and resolving doubt in the Veteran's favor, the Board finds that a major depressive disorder had its onset in service.  See 38 C.F.R. § 3.102 (2011).  

    
ORDER

Service connection for a major depressive disorder is granted.




____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


